Citation Nr: 0946319	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1961 to December 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDING OF FACT


The Veteran did not have 90 days or more of active duty 
during a period of war or 90 days or more consecutive or 
aggregate of active duty that began or ended in a period of 
war and service in the Army Reserve was either not active 
service or the Veteran did not have status as a Veteran for 
the purpose of nonservice-connected pension. 


CONCLUSION OF LAW

The Veteran does not meet the legal requirements for 
nonservice-connected pension.  38 U.S.C.A. §§ 101, 1521 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the Veteran's dates of service are not disputed, the law 
is dispositive, and the provisions of the VCAA do not apply.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Governing Law

Under 38 U.S.C.A. § 1521, pension is payable to a Veteran who 
meets the service requirements and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d). 

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
(ACDUTRA) in the Armed Forces performed by Reserves for 
training purposes or in the case of members of the National 
Guard or Air National Guard of any state, during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) in the 
Armed Forces performed by Reserves for training purposes or 
in the case of members of the National Guard or Air National 
Guard of any state, during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(2), (21), (22), (24); 38 
C.F.R. § 3.6(a), (b), (c), (d). 

A claimant for VA pension benefits meets the necessary 
service requirements if there is sufficient evidence that he 
served in active military, naval, or air service under one of 
the following conditions: (i) for 90 days or more during a 
period of 



war; (ii) during a period of war, if he was discharged or 
released from such service for a disability adjudged service-
connected without the presumptive provisions of law, or at 
the time of discharge, he had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; (iii) for a period of 90 consecutive days or 
more, if such period began or ended during a period of war; 
or (iv) for an aggregate of 90 days or more in two or more 
separate periods of service, during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "period of war" is defined by statute to include 
the Vietnam era from February 28, 1961, to May 7, 1975, for 
Veterans serving in Vietnam, and from August 5, 1964, to May 
7, 1975, for all other cases.  38 U.S.C.A. § 101; 
38 C.F.R. § 3.2.

Facts and Analysis 

The DD-214 shows that the Veteran served on active duty in 
the U. S. Army from December 13, 1961, to December 12, 1963, 
and that he did not serve in Vietnam.  The terminal date for 
his reserve obligation was December 1967. 

In a statement in May 2008, the Veteran stated that he did 
not serve in Vietnam.  He did state that he remained in the 
Army Reserve until November 1967.   

The Veteran does not have an adjudicated service-connected 
disability.  

While the Veteran did have more than 90 days of honorable 
active duty, such service did not occur during a period of 
war, as defined under the pertinent provision of 38 C.F.R. 
§ 3.2.  Under 38 C.F.R. § 3.2, two separate dates for the 
Vietnam War are recognized: from February 28, 1961, to May 7, 
1975, inclusive, for those who served in the Republic of 
Vietnam during that period; and from August 5, 1964, to May 
7, 1975, inclusive, in all other cases.  



As the record shows and as the Veteran does not dispute, the 
Veteran did not serve in Vietnam.  For this reason, the dates 
from August 5, 1964, to May 7, 1975, inclusive, apply in 
determining whether or not the Veteran served during a period 
of war.  And as the Veteran served from only December 13, 
1961, to December 12, 1963, without service in Vietnam, 
clearly the dates of service do not fall with the period of 
war from August 5, 1964, to May 7, 1975.  For this reason, 
the Board concludes that the Veteran did not serve during a 
period of war. 

The Veteran asserts that after service he remained in the 
Army Reserve until November 1967.  If the Veteran did not 
have full-time active duty for training or inactive duty 
training in the Reserve, the Veteran is not legally entitled 
to nonservice-connected pension because such service is not 
active service. 

If the Veteran did have full-time active duty for training or 
inactive duty training in the Reserve, the Veteran does not 
obtain status as Veteran for the purpose of nonservice-
connected pension unless he is disabled due to injury or 
disease incurred during active duty for training or he is 
disabled due to injury incurred during a period of inactive 
duty.  As the Veteran does not have a disability due to 
injury or disease incurred during active duty for training or 
a disabled due to injury incurred during a period of inactive 
duty, the Veteran does not have status as a Veteran for his 
period of active duty for training or inactive duty training, 
if any, following separation for active duty in December 1963 
to November 1967.  And the Board does not reach the question 
of whether he had 90 days or more of active service in the 
Army Reserve during a period of war. 

For the above reasons, he Veteran does not meet the legal 
eligibility requirements for nonservice-connected pension and 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


                                                                          
(The Order follows on the next page.)






ORDER

The Veteran is not legal entitled to nonservice-connected 
pension, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


